DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (i.e. claims 1-4, 8, 12, 14-16, 23-24, 30-32, and 35-36) in the reply filed on 12/17/2021 is acknowledged. The traversal is on the ground(s) that claim 1 of Group I does not require any of the distinct features noted by the Examiner in the CTRS dated 11/17/2021. This is not found persuasive because Examiner is not aware and Applicant did not submit evidence/law that states/requires that the distinct features in a Group are required to be only in one of its claims for a restriction to be proper. In addition, since Group I requires examination and search of all of its claims including all of the distinct features noted by examiner not only claim 1, it is irrelevant if the distinct features are not found in the independent claim 1 of Group I. The fact is that the distinct features of Group I as a whole make the search and examination of Group I non-coextensive and different from the other Groups.  
In response to applicant’s argument that that search of Group I will adequately cover the claims of Groups II and III, Examiner notes that the search of Group I does not adequately cover the claims of Groups II and III for the reasons/differences/features explicitly provided in the comparison of Groups in the CTRS dated 11/17/2021. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of apparatus claims differs from that of method claims. Therefor the extra search and examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper. Further, the different classifications and fields of searches are appropriate reasons for establishing the serious burden of examining multiple groups, and for insisting on restriction between the distinct groups as explained in MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0038] of applicant’s specification, the statement “the contact elements 10 may not be interconnected at all” and provided alternatives contradict the limitation “each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements” of claim 1. In addition, examiner can use this paragraph as admitted prior art of obvious alternatives recognized by skill artesian in the art. Therefore, applicant should delete paragraph [0038].  
In paragraph [0061] of applicant’s specification, the statement “the composite material 110 may be a single layer of resin matrix” is unclear. The “single layer of resin matrix” contradicts the ordinary definition/scope of the term “composite material”, and therefore, it makes the scope of the term “composite material” unclear. Applicant should redefine the term “composite material” or delete the statement. 
Appropriate correction is required.
Claim Objections
Claims 2-4, 8, 12, 14-16, 23-24, 30-32, 35-36 are objected to because of the following informalities:  
In line 1 of claims 2-4, 8, 12, 14-16, 23-24, 30-32, 35-36, “apparatus of claim # wherein/further” should be changed to --apparatus of claim #, wherein/further--. For instance, claim # 2 should read --apparatus of claim 1, wherein--. In other words, a comma should be added between the preamble and the body of all the dependent claims. 
In line 2 of claim 15, “exerts a first compressive force” should be changed to --configured to exert a first compressive force--.
In line 4 of claim 15, “exerts a second compressive force” should be changed to --configured to exert a second compressive force--.

In line 5 of claim 23, “maintains a second portion” should be changed to --configured to maintain a second portion--.
In lines 2 and 4 of claim 30, the instances of “said side surface” should be changed to --said at least one side surface--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “said first compressive force is substantially different from said second compressive force” which is indefinite. The term "substantially" is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the minimum difference between the compressive forces that defines them as being substantially different? For the purposes of examination, the limitation has been examined below as if it read --said first compressive force is different from said second compressive force--. 
Claim 23 recites the limitation “said first temperature is substantially different from said second temperature” which is indefinite. The term "substantially" is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the minimum difference between the temperatures that defines them as being substantially different? For the purposes of examination, the limitation has been examined below as if it read --said first temperature is different from said second temperature--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 14, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (EP2392714A1 – of record).
Regarding claim 1, Suzuki (EP2392714A1 – of record) discloses a conformable apparatus (abstract) for treating a composite material (P0001; intended use of the apparatus), said conformable apparatus comprising:
a contact layer that is conformable and comprises a plurality of contact elements (layer defined by a plurality of small pieces 42, capable of conforming between a straight state and a curved state, and defining capable of being a contact layer as it defines a contact surface: P0009-0010, 0040, and Fig. 7A-B), wherein each contact element of said plurality of contact elements is flexibly connected to at least one 
a backing layer (43) positioned against said backing surface of said contact layer (P0040 and Fig. 7A).  
Regarding claim 2, Suzuki further discloses wherein each contact element (42) of said plurality of contact elements comprises a first major side (lower side), a second major side (upper side) opposed from said first major side, and at least one side surface (lateral side) extending between said first major side and said second major side (each piece 42 is a resin plate having an overall plate-like shape which inherently have at least 4 sides: P0040, 0045, and Fig. 7A).
Regarding claim 8, Suzuki further discloses a protective coating covering at least a portion of said contact surface (Suzuki further discloses to apply/spray a coating to cover at least a portion of the contact surface: P0046). 
Regarding claim 14, Suzuki further discloses a plurality of treatment zones, wherein each treatment zone of said plurality of treatment zones is at least partially defined by a portion of said contact layer (treatment zones are not specified in claim 14 any further than being zones/sections of the contact layer; therefore, each independently movable piece 42 in the plurality of pieces is capable of representing/being an independent treatment zone: P0013, 0040, and Fig. 7A-B).
Regarding claim 35, Suzuki further implicitly discloses wherein each contact element of said plurality of contact elements has a polygonal cross-sectional shape along a plane that is parallel to said first major side (each piece 42 is a resin plate having an overall plate-like shape which inherently has a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Sanz (US 20120133066). 
Regarding claims 3-4, Suzuki fails to disclose wherein each contact element of said plurality of contact elements is flexibly connected by an integral transition portion with at least one adjacent contact element of said plurality of contact elements and wherein said contact surface is continuous in the embodiment of Fig. 7A. 

In the same field of endeavor, conformable apparatuses (Abstract), Sanz discloses the technique of flexibly connecting a plurality of elements (20) to each other via an integral transition portions (22) such that the integral transition portions act as hinges and such that the surface of a conformable contact/molding layer is continuous for the benefit(s) of enhancing/controlling gradual deformation of the plurality of contact elements (P0032-0033 and Figs. 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Sanz by flexibly connecting said plurality of contact elements via integral transition portions and by making the contact surface continuous for the benefit(s) of forming flexible member that is formed integrally as a whole without being divided as desired by Suzuki and/or enhancing/controlling gradual deformation of the plurality of contact elements as suggested by Sanz. In addition, it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP § 2144.04 V B. 
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1 and 14 above, and further in view of Vaniglia (US 5454897). 
Regarding claims 12 and 15, Suzuki fails to disclose wherein said backing layer comprises at least one inflatable bladder and a plurality of treatment zones configured for exerting different compressive forces. 



Official notice is taken that the use of inflatable bladders to drive/allow deformation of conformable apparatuses is known in the art.   
Since Suzuki discloses to use a metal plate spring 43 (P0040) and/or a means to allow different conformability of his plurality of pieces in different zones/pieces (P0024, 0035-0036, Fig. 3, and Fig. 7B), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Vaniglia by using at least two inflatable bladders in addition or in lieu of metal plate spring 43 as the backing layer and by configuring the at least two inflatable bladders to exert different compressive forces on the plurality of contact elements for the benefit(s) of enabling different deformation in different zones/pieces of the plurality of contact elements. 
Claim(s) 16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Halford (US 20180215083 – of record). 
Regarding claims 16 and 23, Suzuki further discloses/suggests to enable heating of the article worked upon while the article is deformed (P0012 and 0015). Thus, Suzuki further suggests/motivates incorporation of a heating source. However, Suzuki fails to explicitly disclose to heat at least a portion of said contact layer with the heat source and to provide a plurality of heating zones. 
In the same field of endeavor, apparatuses with molding/contact surfaces, Halford discloses the techniques of incorporating at least one heat source (144) positioned/configured to heat at least a portion 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Halford by  incorporating a heat source and a plurality of heat zones configured to maintain different zones of the contact layer at different temperatures for the benefit(s) of enabling selective heating of the article while the contact layer is deforming the article and/or increasing molding accuracy as suggested by Halford.
 Regarding claim 24, Suzuki further discloses/suggests to enable cooling of the article worked upon while the article is deformed (P0012 and 0015). Thus, Suzuki further suggests/motivates incorporation of a cooling source. However, Suzuki fails to explicitly disclose to cool at least a portion of said contact layer with the cooling source. 
Halford further discloses the technique of including a cooling source positioned/configured to cool at least a portion of a molding/contact layer (104) for the benefit(s) of enabling selective cooling while molding and/or increasing molding accuracy (P0002, 0116, 0120, and Fig. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Halford by incorporating a cooling source for the benefit(s) of enabling selective cooling of the article while the contact layer is deforming the article and/or increasing molding accuracy as suggested by Halford.
Claim(s) 30 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Willden (US 5387098). 
Regarding claim 30-31, Suzuki fails to explicitly disclose to connect the plurality of contact elements via a tongue-and-groove-type joint.


Since Suzuki discloses that the technique of connecting the plurality of contact elements is modifiable (Figs. 7 and 9-10) and the tongue-and-groove-type coupling technique to interconnect elements is known, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Willden by connecting the plurality of contact elements via a tongue-and-groove-type joint for the benefit(s) of eliminating transverse movement of the individual contact elements as suggested by Willden.
Regarding claim 32, Suzuki further discloses/suggests wherein said contact surface is discontinuous (Fig. 7A AND 7E). 
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 35 above, and further in view of Willden (US 5387098). 
Regarding claim 36, Suzuki further discloses that other suitable overall shape is any prismatic shape (P0045).
The ordinary definition of a prismatic shape is a solid figure with ends that are parallel and of the same size and shape, and with sides whose opposite edges are equal and parallel, and therefore, it includes the hexagonal shape with hexagonal cross-sectional areas.  Thus, Suzuki further suggests/obviates this claim. (See MPEP 2144.04 IV B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743